Name: Council Regulation (EEC) No 1353/83 of 26 May 1983 fixing provisional quota allocations for herring stocks in the northern and central North Sea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 139/54 Official Journal of the European Communities 28 . 5 . 83 COUNCIL REGULATION (EEC) No 1353/83 of 26 May 1983 fixing provisional quota allocations for herring stocks in the northern and central North Sea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission, Whereas, fishing activities in respect of the northern and central North Sea herring stocks are prohibited according to Regulation (EEC) No 198/83 (2), in conjunction with Regulation (EEC) No 172/83 (3), until such time as the Council takes a decision on the Commission 's proposals concerning TACs and quotas applicable in 1983 ; Whereas, having regard to scientific advice obtained, fishing for northern and central North Sea herring stocks may be authorized for a limited quantity ; Whereas, pending the results of current consultations with Norway and a final Council decision , it is appro ­ priate to authorize Community fishermen to commence fishing on the northern and central North Sea herring stocks from 1 June 1983 ; Whereas, in the case of the Netherlands fishermen, historical tradition justifies that fishing for such herring may start on 28 May 1983 ; Whereas, it is not necessary to share out these pre ­ liminary allocations between ICES divisions IV a) and b); Whereas it is necessary to control the uptake of the catches allowed and that these catches should be reported daily by ICES divisions, HAS ADOPTED THIS REGULATION : Article 1 By derogation from Article 1 of Regulation (EEC) No 198/83 , fishing for herring shall be authorized in the northern and central North Sea (ICES divisions IV a) and b)) in accordance with the Annex hereto from 1 June 1983 except in the case of Netherlands fishermen who are authorized to begin fishing on 28 May 1983 . Article 2 Member States shall report daily by telex to the Commission catches of herring by their vessels . Article 3 Catches made under Article 1 shall count against the total allowable catch , the share available to the Community and the allocations to each Member State finally fixed in the Regulation fixing, for certain fish stocks and groups of fish stocks occurring in the Community's fishing zone, total allowable catches for 1983 , the share of these catches available to the Community, the allocation of that share between the Member States and the conditions under which the total allowable catches may be fished. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 28 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 May 1983 . For the Council The President Otto Graf LAMBSDORFF (') OJ No L 24, 27 . 1 . 1983, p. 1 . (2) OJ No L 25, 27 . 1 . 1983, p. 32. (3) OJ No L 24, 27 . 1 . 1983, p. 30 . 28 . 5 . 83 Official Journal of the European Communities No L 139/55 ANNEX Stock Member State 1983 quota (tonnes)Species Geographicalregions ICES/NATO division Herring Northern and central North Sea IV a) IV b) (') Belgium Denmark Federal Republic of Germany Greece France Ireland Italy Luxembourg Netherlands United Kingdom Available for Member States 1 000 1 000 1 000 3 000 3 000 EEC Total 9 000 (') Fishing for herring in the whole of ICES division IV b) is prohibited from 15 August to 30 September 1983 and east of 3 ° E throughout the year.